                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
k                                                   Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    April 15, 2020

Via ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 1106
New York, New York 10007

               Re:      United States v. Carlos Jose Zavala Velasquez,
                        S1 15 Cr. 174 (LGS)

Dear Judge Schofield:

       We write to notify the Court that the Government has served the Court’s April 14, 2020
order on the defendant by certified mail. (Dkt. 436). Attached as Exhibit A is proof of service.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                              By:           /s/
                                                    Emil J. Bove III
                                                    Matthew Laroche
                                                    Jason A. Richman
                                                    Elinor Tarlow
                                                    Assistant United States Attorneys
                                                    (212) 637-2589
